2DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-12-22 has been entered. 
Claims 1-147, 155 have been canceled. Claims 148-154, 156-175 remain pending. 
Applicant's arguments filed 5-12-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicants elected Group I, claims 148-154, 156-169, 173-175, without traverse in the reply filed on 5-13-21.
Claims 170-172 remain withdrawn. 
Claims 148-154, 156-169, 173-175 remain under consideration. 
Request for Information under 37 CFR § 1.105
Since non-human mammals expressing HLA-G were known in the art, the inventive concept relies upon the structure/function of SEQ ID NO: 359 and 502. The claims encompass using any sequence that is at least 95% identical to SEQ ID NO: 359 or 502 without any unique feature, but the claims do not require any special function for the sequence. The specification does not teach the specific starting sequence used to make the mutant sequences of SEQ ID NO: 359 and 502 or the specific mutations made. These concepts are essential to the invention. 
Applicants acknowledge SEQ ID NO: 359 (1497 nt) and 502 (1522 nt) have at least 95% identity to a human leukocyte antigen G1 (HLA-G1) gene. “As depicted below, [they] contain modifications in portions of the human HLA-G that correspond to 3’ untranslated regions of the downstream mRNA [that] are understood to increase stability of the mRNA and thus result in robust expression of a human HLA-G transgene” in the response filed 5-12-22 on pg 8. 
Fig. 26D-F show the 5’ homology arm (SEQ ID NO: 358), human HLAG1 coding region (SEQ ID NO: 359), and 3’ homology arm (SEQ ID NO: 360). In the interview on 3-8-22, applicants’ representatives indicated there were 3 deletions in the 3’ region that cause increased stability in pig cells; this is reflected on pg 2-3 in paragraph 14. However, applicants have not taught how SEQ ID NO: 359 has been mutated to impart the increased stability of the mRNA. The concept in paragraph 14 appears to relate to codon optimizing, and the specification appears to be limited to pig cells; however, applicants have not disclosed the specific location or structure of those deletions or the structure required for increased stability of mRNA encoding HLA-G in pig cells. Applicants have also not revealed whether SEQ ID NO: 359 contains a promoter. Please provide the starting material for making the 3 deletions in the 3’ region, the location of the 3 deletions, and indicate where HLA-G1 promoter, intron, and exon boundaries lie within SEQ ID NO: 359. 
Fig. 118 shows the “sequence of HLA-G1 for construction of a homology directed recombination construct for inserting at Rosa26” that is SEQ ID NO: 502 (heading). Applicants have not taught how SEQ ID NO: 502 has been mutated to impart the increased stability of the mRNA or the specific location or structure of those deletions. Applicants have also not revealed why it is different than SEQ ID NO: 359, why it is “for inserting at Rosa26”, whether the modifications are specific for inserting into a pig Rosa26 gene, whether it contains a promoter, or whether it contains homology arms. Please provide the starting material for making the mutant sequence in SEQ ID NO: 502, provide a specific description of the mutation that was made, and indicate where homology arms, HLA-G1 promoter, intron, and exon boundaries lie within SEQ ID NO: 502. 
Response to Request
Applicants’ response has been reviewed, but applicants do not adequately address the issues above. 

Claim Rejections - 35 USC § 112
Written Description
Claims 148-154, 156-169, 173-175 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
i) The specification lacks written description for any genetically modified non-human mammal as required in claim 148. 
Claim 148 is drawn to a genetically modified non-human mammal comprising an exogenous nucleic acid sequence encoding human HLA-G1 that is at least 95% identical to SEQ ID NO: 359 or SEQ ID NO: 502, wherein the mammal functionally expresses human HLA-G1. 
Claim 157 is drawn to a genetically modified non-human mammalian cell, tissue, or organ comprising an exogenous nucleic acid sequence encoding human HLA-G1 that is at least 95% identical to SEQ ID NO: 359 or SEQ ID NO: 502, wherein the “mammal” functionally expresses HLA-G1. 
Claims 156 and 164 are drawn to the genetically modified non-human mammal [cell, tissue, or organ] of claim 148 [157], wherein the exogenous nucleic acid sequence is inserted in the genetically modified non-human mammal’s genome at a site effective to reduce expression of a glycoprotein galactosyltransferase alpha 1,3 (GGTA1), a putative cytidine monophosphate-N-acetylneuraminic acid hydroxylase-like protein (CMAH), a 01,4 N-acetylgalactosaminyltransferase (B4GALNT2), a C-X-C motif chemokine 10 (CXCL10), a MHC class I polypeptide-related sequence A (MICA), a MHC class I polypeptide- related sequence B (MICB), a transporter associated with antigen processing 1 (TAP 1), a NOD- like receptor family CARD domain containing 5 (NLRC5), or a combination thereof, in comparison to: a non-human mammal of the same species without the exogenous nucleic acid sequence, or a non-human mammal of the same species with the exogenous nucleic acid inserted in a different site. 
Li (Transplantation Tech., 2014, Vol. 2, No. 1) and Kong (PLoS ONE, 2014, Vol. 9, No. 9, e107945) taught making a transgenic pig whose genome comprises an exogenous nucleic acid sequence encoding a marker protein operably linked to an endogenous Rosa26 promoter, wherein the pig functionally expressed the marker protein. Li and Kong are cited on pg 110, para 503. 
Example 1 (pg 106) describes gRNA for some of the genes listed in claims 156 and 164. 
Example 2 (pg 110) describes a targeting vector for the Rosa26 gene in pigs. 
Example 3 (pg 114) describes a plasmid that carries two gRNAs.
Example 4 (pg 115) describes culturing and transfecting fetal pig fibroblasts. 
Example 5 (pg 118) describes “Fluorescence in situ hybridization (FISH) to the GGTA1 gene” but does not teach transfecting any cells with any gRNA or targeting vectors. 
Example 6 (pg 118) describes the “phenotypic selection” of GGTA1 knockout cells and transfecting any cells with gRNA that target GGTA generated in Example 1 (pg 119, para 526). The example does not teach using a targeting vector. The example does not confirm the GGTA1 gene has been inactivated. The example does not teach making pigs or tissue or organs or cells in vivo. 
Example 7 (Pg 120) discusses making GGTA1/NLRC5 knockout pigs. 
Example 8 (pg 126) describes making GGTA1/NLRC5 knockout/HLA-G1 knockin cells for making pigs using Cas9/gRNA technology. The purpose is to increase pig xenograft survival. GGTA1 is knocked out to suppress Gal antigen, NLRC5 is knocked out to suppress SLA1 antigen, and HLA-G1 is knocked in to suppress NK cell proliferation (para 558). HLA-G1 cDNA was integrated into exon 1 of pig Rosa26 (para 559).
Pg 32, para 211, says Fig. 119 is the right arm of the Rosa26 gene (SEQ ID NO: 503?), but Fig. 26F says the right arm is SEQ ID NO: 360.
Pg 20, para 118, says Fig. 26A is the left arm of Rosa26 in Example 8 (SEQ ID NO: 356), but Fig. 26D says the left arm of Rosa26 is SEQ ID NO: 358. 
Pg 133 discusses the birth of live piglets and confirms the HLA-G1 knockin in the Rosa site shown in Fig. 115 (SEQ ID NO: 499). However, the specification does not teach whether the HLA-G1 gene is functionally expressed in the pigs. The specification does not teach whether expression of HLA-G1 causes disease, or whether the pigs have normal, impaired, or increased function in suppression NK cell proliferation in humans. 
Example 9 (pg 133) characterizes GGTA1 knockout/CD47 knockin cells. 
Example 10 (pg 135) discusses the effect of MHC class I deficient pig fibroblasts (SLA-I/Gal-2 knockout) on immune activation of human lymphocytes. 
Example 16 (pg 140) characterizes HLA-G knockins of Laurasiatheria (hedgehogs, even-toed ungulates, whales, bats, odd-toed ungulates, pangolins, non-human primate, dog or cat (pg 141, para 625). The specification does not teach one species of HLA-G1 gene other than pig. The specification does not compare the pig HLA-G1 gene to any other Laurasiatheria HLA-G1 gene. 
Fig. 26D-F show the 5’ homology arm (SEQ ID NO: 358), human HLAG1 coding region (SEQ ID NO: 359), and 3’ homology arm (SEQ ID NO: 360). In the interview on 3-8-22, applicants’ representatives indicated there were 3 deletions in the 3’ region that cause increased stability in pig cells; this is reflected on pg 2-3 in paragraph 14. However, applicants have not taught how SEQ ID NO: 359 has been mutated to impart the increased stability of the mRNA. The concept in paragraph 14 appears to relate to codon optimizing, and the specification appears to be limited to pig cells; however, applicants have not disclosed the specific location or structure of those deletions or the structure required for increased stability of mRNA encoding HLA-G in pig cells. Applicants have also not revealed whether SEQ ID NO: 359 contains a promoter. Please provide the starting material for making the 3 deletions in the 3’ region, the location of the 3 deletions, and indicate where HLA-G1 promoter, intron, and exon boundaries lie within SEQ ID NO: 359. 
Fig. 118 shows the “sequence of HLA-G1 for construction of a homology directed recombination construct for inserting at Rosa26” that is SEQ ID NO: 502 (heading). Applicants have not taught how SEQ ID NO: 502 has been mutated to impart the increased stability of the mRNA or the specific location or structure of those deletions. Applicants have also not revealed why it is different than SEQ ID NO: 359, why it is “for inserting at Rosa26”, whether the modifications are specific for inserting into a pig Rosa26 gene, whether it contains a promoter, or whether it contains homology arms. Please provide the starting material for making the mutant sequence in SEQ ID NO: 502, provide a specific description of the mutation that was made, and indicate where homology arms, HLA-G1 promoter, intron, and exon boundaries lie within SEQ ID NO: 502. 
The specification does not teach any sequence that has at least 95% identity to SEQ 359 and increased mRNA stability (or any other unique feature) in pig cells (or any other type of cells) other than SEQ 359. The specification does not teach any sequence that has at least 95% identity with SEQ ID NO: 502 that are “for inserting into pig Rosa26” and increased mRNA stability (or any other unique feature) in pig cells (or any other type of cells) other than SEQ 502. 
The specification says HLA-G1 was “knocked in (to suppress NK cell proliferation)” in Example 8 (pg 126, para 558) to the first exon of pig Rosa26 (pg 127, para 559) without teaching the target sequence within exon 1, the structure of the gRNA, the structure of the donor sequence, the final structure of “knocked in” target gene, or whether the exogenous sequence was linked to the Rosa26 promoter or contained its own promoter. 
The specification correlate “knocking in” the HLA-G1 coding sequence as described in Example 8 to merely inserting the HLA-G1 sequence of SEQ ID NO: 359 or 502 anywhere randomly as encompassed by claim 148. 
The specification does not teach the HLA-G1 encoded by SEQ ID NO: 359 or 502 is functionally expressed in any isolated pig cells or any transgenic pig, or any other species of cells or mammal as required in claims 148, 157, 173. 
The specification does not teach genetically modified pigs expressing HLA-G1 with “suppressed NK cell proliferation” as contemplated in Example 8. 
The specification does not correlate HLA-G knockins in pigs to any other Laurasiatheria (hedgehogs, even-toed ungulates, whales, bats, odd-toed ungulates, pangolins, non-human primate, dog or cat (pg 141, para 625) or other mammal. 
Claims 165-169 require the cell is an islet or stem cell or a solid organ transplant or a portion of liver or kidney. However, the specification does not reasonably teach any of those cells or tissues or that they have any desired function. 
Without such guidance, applicants fail to provide written description for any transgenic pig, non-human mammal, isolated cell, tissue or organ comprising SEQ ID NO: 359 or 502 as required in claims 148 and 157, specifically those set forth in claims 165-169. 
Response to arguments
Applicants do not address this rejection. 
Much clarification is required.

ii) The specification lacks written description for any nucleic acid sequence that is at least 95%, 96%, or 99% identical to SEQ ID NO: 359 or 502 as required in claims 148-150 and 157-159. Within the immense universe of possible species within the genus, applicants have shown none. Applicants have not taught the desired function of SEQ ID NO: 359 or 502 or the assay required to determine if an equivalent variant has been obtained. Specifically, the specification does not teach the assay required to determine which variants of SEQ ID NO: 359 or 502 that have at least 95% identity have the desired function. Claims 149, 150, 158, 159 require 96% or 99% identity; however, the specification fails to teach any species within the genus other than 100% identity. Accordingly, the concept lacks written description. 
It is wholly unclear how any sequence that is “at least 95% identical to SEQ ID NO: 359” or 502 can be used to make any genetically modified non-human mammal, specifically a pig, because there is no functional language in claim 148 requiring the mammal to have a knockout of any gene, or a replacement of any gene. It is also unclear that any such construct would integrate into the genome of the desired non-human mammal because 95% identity means the homology arms may be absent. 
Response to arguments
Applicants do not address this rejection. 

iii) The specification fails to provide adequate written description for any mammal, isolated cells, tissues or organs with SEQ ID NO: 359 or 502 and a sequence encoding B2M (claims 153 and 162). The concept is mentioned (pg 2, para 10; pg 95, para 440), but there is no evidence applicants were reasonably in possession of any such mammal, cell, tissue or organ. The specification does not teach the sequences, protocols or reagents required to make the product or refer to any references known in the art that are capable of leading to the product. Accordingly, the concept lacks written description.
Response to arguments
Applicants do not address this rejection. 

iv) The specification fails to provide adequate written description for any mammal, isolated cells, tissues or organs with SEQ ID NO: 359 or 502 in a GGTA1, CMAH, CXCL10… gene (claims 156 and 164). Example 1 (pg 106) describes gRNA for some of the genes listed in claims 156 and 164. The concept is mentioned (pg 2, para 18; pg 66, para 323), but there is no evidence applicants were reasonably in possession of any such mammal, cell, tissue or organ. The specification does not teach the sequences, protocols or reagents required to make the product other than gRNA or refer to any references known in the art that are capable of leading to the product in which SEQ ID NO: 359 or 502 was inserted into any GGTA1, CMAH, CXCL10… gene such that SEQ ID NO: 359 or 502 was functionally expressed and the GGTA1, CMAH, CXCL10… gene was inactivated. Accordingly, the concept lacks written description.
Response to arguments
Applicants do not address this rejection. 

v) Claim 173 has been included for reasons set forth above regarding the function of SEQ ID NO: 359 or 502 in section i), regarding “at least 95% identical” in section ii), and regarding inserting SEQ ID NO: 359 or 502 into an endogenous GGTA1 gene in section iv). 
Response to arguments
Applicants do not address this rejection. 
 
Enablement
Claims 148-154, 156-169, 173-175 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for transgenic pig whose genome comprises an exogenous nucleic acid sequence encoding a marker protein operably linked to an endogenous Rosa26 promoter, wherein the pig functionally expressed the marker protein, and isolated cells and tissues therefrom (Li, 2014 or Kong, 2014), does not reasonably provide enablement for any genetically modified non-human mammal whose genome comprises SEQ ID NO: 359 or 502, any non-human mammalian cell/tissue/organ comprising SEQ ID NO: 359 or 502. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
i) The specification does not enable making/using any genetically modified non-human mammal as claimed. 
The claims, their scope, the teachings in the specification, the examples are discussed above. 
Fig. 26D-F show the 5’ homology arm (SEQ ID NO: 358), human HLAG1 coding region (SEQ ID NO: 359), and 3’ homology arm (SEQ ID NO: 360). In the interview on 3-8-22, applicants’ representatives indicated there were 3 deletions in the 3’ region that cause increased stability in pig cells; this is reflected on pg 2-3 in paragraph 14. However, applicants have not taught how SEQ ID NO: 359 has been mutated to impart the increased stability of the mRNA. The concept in paragraph 14 appears to relate to codon optimizing, and the specification appears to be limited to pig cells; however, applicants have not disclosed the specific location or structure of those deletions or the structure required for increased stability of mRNA encoding HLA-G in pig cells. Applicants have also not revealed whether SEQ ID NO: 359 contains a promoter. Please provide the starting material for making the 3 deletions in the 3’ region, the location of the 3 deletions, and indicate where HLA-G1 promoter, intron, and exon boundaries lie within SEQ ID NO: 359. 
Fig. 118 shows the “sequence of HLA-G1 for construction of a homology directed recombination construct for inserting at Rosa26” that is SEQ ID NO: 502 (heading). Applicants have not taught how SEQ ID NO: 502 has been mutated to impart the increased stability of the mRNA or the specific location or structure of those deletions. Applicants have also not revealed why it is different than SEQ ID NO: 359, why it is “for inserting at Rosa26”, whether the modifications are specific for inserting into a pig Rosa26 gene, whether it contains a promoter, or whether it contains homology arms. Please provide the starting material for making the mutant sequence in SEQ ID NO: 502, provide a specific description of the mutation that was made, and indicate where homology arms, HLA-G1 promoter, intron, and exon boundaries lie within SEQ ID NO: 502. 
The specification does not teach any sequence that has at least 95% identity to SEQ 359 and increased mRNA stability (or any other unique feature) in pig cells (or any other type of cells) other than SEQ 359. The specification does not teach any sequence that has at least 95% identity with SEQ ID NO: 502 that are “for inserting into pig Rosa26” and increased mRNA stability (or any other unique feature) in pig cells (or any other type of cells) other than SEQ 502. 
The specification says HLA-G1 was “knocked in (to suppress NK cell proliferation)” in Example 8 (pg 126, para 558) to the first exon of pig Rosa26 (pg 127, para 559) without teaching the target sequence within exon 1, the structure of the gRNA, the structure of the donor sequence, the final structure of “knocked in” target gene, or whether the exogenous sequence was linked to the Rosa26 promoter or contained its own promoter. 
The specification correlate “knocking in” the HLA-G1 coding sequence as described in Example 8 to merely inserting the HLA-G1 sequence of SEQ ID NO: 359 or 502 anywhere randomly as encompassed by claim 148. 
The specification does not teach the HLA-G1 encoded by SEQ ID NO: 359 or 502 is functionally expressed in any isolated pig cells or any transgenic pig, or any other species of cells or mammal as required in claims 148, 157, 173. 
The specification does not teach genetically modified pigs expressing HLA-G1 with “suppressed NK cell proliferation” as contemplated in Example 8. 
The specification does not correlate HLA-G knockins in pigs to any other Laurasiatheria (hedgehogs, even-toed ungulates, whales, bats, odd-toed ungulates, pangolins, non-human primate, dog or cat (pg 141, para 625) or other mammal. 
Claims 165-169 require the cell is an islet or stem cell or a solid organ transplant or a portion of liver or kidney. However, the specification does not reasonably teach any of those cells or tissues or that they have any desired function. 
Given the teachings in the specification taken with the limited teachings in the art regarding SEQ ID NO: 359 or 502 and inserting any exogenous sequence anywhere in any non-human mammal, it would have required those of skill undue experimentation to determine how to make and/or use any transgenic pig, non-human mammal, isolated cell, tissue or organ comprising SEQ ID NO: 359 or 502 as required in claims 148 and 157, specifically those set forth in claims 165-169 other than an isolated pig cell whose genome comprises SEQ ID NO: 359 or 502 operably linked to an endogenous Rosa26 promoter. 
Response to arguments
Applicants do not address this rejection. 

ii) The specification does not enable those of skill to use any nucleic acid sequence that is at least 95% identical to SEQ ID NO; 359 or 502 as required in claims 148 and 157. Within the immense universe of possible species within the genus, applicants have shown none. Applicants have not taught the desired function of SEQ ID NO: 359 or 502 or the assay required to determine if an equivalent variant has been obtained. Specifically, the specification does not teach the assay required to determine which variants of SEQ ID NO: 359 or 502 that have at least 95% identity have the desired function. Claim 159 and 159 require 99% identity; however, the specification fails to teach any species within the genus. Given the teachings in the specification taken with the limited teachings in the art regarding SEQ ID NO: 359 or 502 and variants thereof and the desired function of the sequence, it would have required those of skill undue experimentation to determine how to make and/or use any nucleic acid sequence that is at least 95% identical to SEQ ID NO; 359 or 502 as required in claims 148 and 157. 
Response to arguments
Applicants do not address this rejection.

iii) The specification does not enable making/using any mammal, isolated cells, tissues or organs with SEQ ID NO: 359 or 502 and a sequence encoding B2M (claims 153 and 162). The concept is mentioned (pg 2, para 10; pg 95, para 440), but there is no evidence applicants were reasonably in possession of any such mammal, cell, tissue or organ. The specification does not teach the sequences, protocols or reagents required to make the product or refer to any references known in the art that are capable of leading to the product. Given the teachings in the specification taken with the limited teachings in the art at the time of filing, it would have required those of skill undue experimentation to determine how to make and/or use any mammal, isolated cells, tissues or organs with SEQ ID NO: 359 or 502 and a sequence encoding B2M (claims 153 and 162).
Response to arguments
Applicants do not address this rejection.

iv) The specification does not enable making/using any mammal, isolated cells, tissues or organs with SEQ ID NO: 359 or 502 in a GGTA1, CMAH, CXCL10… gene (claims 156 and 164). Example 1 (pg 106) describes gRNA for some of the genes listed in claims 156 and 164. The concept is mentioned (pg 2, para 18; pg 66, para 323), but there is no evidence applicants were reasonably in possession of any such mammal, cell, tissue or organ. The specification does not teach the sequences, protocols or reagents required to make the product other than gRNA or refer to any references known in the art that are capable of leading to the product in which SEQ ID NO: 359 or 502 was inserted into any GGTA1, CMAH, CXCL10… gene such that SEQ ID NO: 359 or 502 was functionally expressed and the GGTA1, CMAH, CXCL10… gene was inactivated. Given the teachings in the specification taken with the limited teachings in the art at the time of filing, it would have required those of skill undue experimentation to determine how to make and/or use any mammal, isolated cells, tissues or organs with SEQ ID NO: 359 or 502 in a GGTA1, CMAH, CXCL10… gene (claims 156 and 164). 
Response to arguments
Applicants do not address this rejection.

v) Claim 173 has been included for reasons set forth above regarding the function of SEQ ID NO: 359 or 502 in section i), regarding “at least 95% identical” in section ii), and regarding inserting SEQ ID NO: 359 or 502 into an endogenous GGTA1 gene in section iv).
Response to arguments
Applicants do not address this rejection.

The art at the time of filing did not reasonably teach or suggest SEQ ID NO: 359 or 502, or a transgenic non-human mammal comprising SEQ ID NO: 359 or 502. 

It appears that US Patent 10993419, 10278372, 9888673 relate to the claimed subject matter, but they do not appear to disclose SEQ ID NO: 359 or 502. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hering (10278372) taught a transgenic pig whose genome comprises a sequence encoding a human HLA-G protein and has a disruption in GGTA1. 
Hering (10993419) taught a human stem cell with a disruption in an NLRC5 gene that contains a sequence encoding hHLA-G. 
Hering (9888673) taught a transgenic pig with a disruption in NLRC5 and GGTA1 genes63.
Carosella (6528304) transfected cells with a vector encoding HLA-G isoforms. 
Forte (J. Immunol, 2001, Vol. 167, No. 10, pg 6002-6008) transfected pig endothelial cells with a vector encoding human HLA-G1. 
Miyagawa (Transplant Immunol., 2003, Vol. 11, No. 2, pg 147-153) transfected pig endothelial cells with a vector encoding hHLA-G1 and hβ2m. 
Esquivel (Transplant Immuno, 2015, Vol. 32, pg 109-115) transfected pig endothelial cells with a vector encoding hHLA-G1, hHLA-E, and hβ2m.
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632